The Honorable John T. Lowery, Jr. State Representative P.O. Box 2168 El Dorado, AR 71731-2168
Dear Representative Lowery:
You have requested an Attorney General opinion concerning school district leases. I am issuing the following opinion in response to your request.
Your specific question is:
  Can a public school in Arkansas cancel a lease that has been signed by a superintendent?
RESPONSE
I am aware of no law that authorizes a public school to cancel a lease that has been signed by the school superintendent. The school's ability to challenge any contract will depend on the facts of each case.
Public school districts in Arkansas are corporate bodies that can contract and be contracted with. A.C.A. § 6-13-102(a). Each school district is directed to employ a school superintendent. The superintendent is defined by law as "the executive officer of a school district board of directors directing the affairs of the school district[.]" A.C.A. § 6-13-109. Because the superintendent is recognized by law as the executive officer of the school district, the courts will likely deem him or her to have the authority as an agent to contractually bind the school district.
Contracts entered into on behalf of the school district will be governed by the principles that govern all contracts. In order for the school district to be in a position to cancel a contract signed by the school superintendent, the district will have to be able to establish some legal flaw in the contract. The question of whether such a flaw exists will depend upon the facts surrounding each contract, and must therefore be decided on a case-by-case basis.
In any event, state law does not provide any general authority for the cancellation of school contracts.1
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh
1 It should be noted that if a contract is one that requires approval by the Director of the State Department of Education, it will not be deemed valid and enforceable until it has received such approval. A.C.A. § 6-24-107(b)(2)(D).